Citation Nr: 9901970	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-49 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for allergies.  

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for headaches.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans






WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from September 1964 
to December 1964.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from an October 1994 rating decision of the RO.  



FINDINGS OF FACT

1.  The new evidence received since the May 1967 rating 
decision by the RO is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for allergies.  

2.  The new evidence received since the January 1972 decision 
by the Board is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for headaches.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veterans claim of service connection for allergies.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.156 (1998).  

2.  New and material evidence has been submitted to reopen 
the veterans claim of service connection for headaches.  
38 U.S.C.A. §§ 7107, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. § 5108 states, If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998).  The United States Court of 
Veterans Appeals (Court) has set forth a two-part analysis to 
be used when a veteran seeks to reopen a claim based upon 
new and material evidence.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  This two-step analysis requires a 
determination under 38 U.S.C.A. § 5108 regarding whether or 
not evidence is "new and material" so as to permit the 
reopening of the claim.  If it is, a decision must then be 
made as to whether or not the evidence presented warrants a 
revision of the former disposition.  The second level 
analysis must be made based upon an evaluation of the merits 
of the claim in light of all the evidence, both old and new.  
An adverse determination regarding either question is 
appealable.  Moreover, the Board, as well as the veteran must 
point to a medical basis other than an unsubstantiated 
opinion to reopen a claim under 38 U.S.C.A. § 5108 (West 1991 
& Supp. 1998).  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In Colvin v. Derwinski, the Court required that, in order to 
reopen a previously denied claim, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  However, 38 C.F.R. § 3.156(a) requires that, to 
reopen a claim, evidence submitted must only be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  In Hodge v. West, the U.S. Court of Appeals for the 
Federal Circuit stated that the test created by the Court in 
Colvin was more restrictive than required by 38 C.F.R. 
§ 3.156(a).  Hodge v. West, No. 98-7017 (Fed. Cir. September 
16, 1998).  In fact, the Court of Veterans Appeals was stated 
to have impermissibly replaced the agencys judgment with 
its own and imposed on veterans a requirement 
inconsistent with the general character of the underlying 
statutory scheme for awarding veterans benefits.  Hodge.  


1.  Whether or not the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
allergies.

By rating decision issued in May 1967, the RO denied the 
veterans original claim of service connection for allergies.  
That decision was not appealed by the veteran, and therefore 
became a final decision.

In the case at hand, when the RO denied the veterans claim 
in May 1967, only the veterans service medical records were 
of record for consideration.  No post-service medical 
evidence was available.  

Since the time of that denial, evidence presented by the 
veteran includes records of ongoing treatment both by the VA 
and by private physicians for his allergies.  These treatment 
records note that the veteran cannot work in air conditioning 
due to his allergies (see letter from a VA physician dated in 
June 1995), that he suffers from an allergic condition which 
needs to be controlled with eye drops and medicines (see 
letter from Dr. Stephen A. Atlas dated in November 1991) of 
that he suffers from allergic rhinitis (see treatment 
report from Dr. Richard H. Timpson dated in June 1971).  In 
addition, an August 1994 statement from Richard J. Barse, 
M.D., indicated that the veterans migraine headaches and 
history of allergies date[d] back multiple years to 1964 at 
the time of his military service.  

The recently submitted post-service medical records show that 
the veteran does suffer from ongoing allergy manifestations 
since the time of service.  The post-service treatment 
reports therefore are significant evidence which must be 
considered in order to decide the merits of the veterans 
claim.  38 C.F.R. § 3.156(a) (1998).  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the veterans claim of service connection for 
allergies.


2.  Whether or not the veteran has submitted new and material 
evidence to reopen a claim for service connection for 
headaches.

In a decision promulgated in January 1972, the Board denied 
the veterans claim of service connection for headaches on 
the merits.  The Board based its decision on the veterans 
service medical records, which show treatment for headaches, 
and post-service treatment reports.

Since the time of that denial, evidence presented by the 
veteran includes records of ongoing treatment both by the VA 
and by private physicians.  This evidence includes the August 
1994 statement from Richard J. Barse, M.D., who indicated 
that the veterans migraine headaches and history of 
allergies date[d] back multiple years to 1964 at the time 
of his military service.

The recently submitted post-service medical records show that 
the veteran does suffer from ongoing headache manifestations, 
and has since the time of service.  The post-service 
treatment reports therefore are significant evidence which 
must be considered in order to decide the merits of the 
veterans claim.  38 C.F.R. § 3.156(a) (1998).  Accordingly, 
the Board finds that new and material evidence has been 
submitted to reopen the veterans claim of service connection 
for headaches.  




ORDER

New and material evidence has been received to reopen the 
veteran's claims for service connection for allergies and for 
headaches.  The appeal is granted to this extent, subject to 
the provisions set forth in the following remand portion of 
this decision.



REMAND

When the RO initially finds new and material evidence 
sufficient to reopen a claim has not been submitted, but the 
Board finds such evidence has in fact been received (thus 
reopening the claim), the case must be remanded to the RO for 
the second step of the Manio analysis (a de novo review of 
the entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).

In a letter received from the veteran in February 1997, the 
veteran indicates he is receiving disability benefits from 
the Social Security Administration (SSA).  However, 
preliminary review of the veteran's claims file indicates 
much of the evidence used in the SSA determination has yet to 
be associated with the veteran's VA record.  Furthermore, 
there is no indication the RO has requested such information 
from the SSA.  The United States Court of Veterans Appeals 
(Court) has held the VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's rating of 
unemployability for SSA purposes.  Murincsak v. Derwinski, 2 
Vet.App. 363, 370 (1992).

In addition, the Board finds that additional development is 
indicated prior to appellate handling.


For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran in order 
have him provide information 
concerning all treatment he has 
received for the headaches and 
allergies since service.  Based on 
the veterans response, the RO should 
attempt to obtain copies of all 
records from any identified treatment 
sources.  This should include all 
records pertaining to treatment by 
Dr. Barse.  

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.  

3.  The veteran also should be 
afforded a VA examination in order to 
determine the nature and likely 
etiology of the claimed headaches and 
allergies.  All indicated testing 
should be done in the regard.  The 
claims folder should be made 
available to the examiner for review.  
Detailed clinical findings should be 
reported by the examiner.  Based on 
his/her review of the case, the 
examiner should offer an opinion as 
to whether the veteran has current 
headache or allergy disability due to 
disease or injury which was incurred 
in or aggravated by service.  

4.  Based on the development 
requested hereinabove, the RO should 
review the veterans claim.  All 
indicated development should be 
undertaken in this regard.  If any 
benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
Supplemental  Statement of the Case 
and afford them an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for appellate disposition.  No action is required on 
the veterans part until he receives further notice from the 
RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
